Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. KEITH	551
	                         Cite as 286 Neb. 551

       State   of   Nebraska ex rel. Counsel for Discipline
           of the     Nebraska Supreme Court, relator,
                    v. Robert L. K eith, respondent.
                                ___ N.W.2d ___

                    Filed September 13, 2013.   No. S-13-003.

    Original action. Judgment of suspension.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    P er Curiam.
                        INTRODUCTION
   The conditional admission of respondent, Robert L. Keith,
is before the court. Respondent was admitted to the practice of
law in the State of Nebraska on April 22, 2003. On June 14,
2012, respondent was suspended from the practice of law for
nonpayment of his Nebraska State Bar Association dues for
2012. He remains suspended.
   On January 3, 2013, the Counsel for Discipline of the
Nebraska Supreme Court filed formal charges consisting of
one count against respondent. In count I, it was alleged that by
his conduct, respondent had violated his oath of office as an
attorney, Neb. Rev. Stat. § 7-104 (Reissue 2012), and Neb. Ct.
R. of Prof. Cond. §§ 3-505.5(a) (rev. 2012) (unauthorized prac-
tice of law) and 3-508.4(a) (misconduct). Count I contained an
additional allegation which was not admitted. As noted below,
because the Counsel for Discipline has declared the discipline
proposed in the conditional admission to be appropriate, we
read the Counsel for Discipline’s declaration to be a with-
drawal of the additional allegation. On January 23, the Counsel
for Discipline filed additional formal charges consisting of
two additional counts against respondent. In the two additional
counts, it was alleged that by his conduct, respondent had vio-
lated his oath of office as an attorney and Neb. Ct. R. of Prof.
Cond. §§ 3-501.3 (diligence), 3-508.1(b) (bar admission and
disciplinary matters), and 3-508.4(a), (c), and (d) (misconduct).
Respondent filed an answer to the formal charges and addi-
tional formal charges on April 4.
    Nebraska Advance Sheets
552	286 NEBRASKA REPORTS



   On July 17, 2013, respondent filed a conditional admission
pursuant to Neb. Ct. R. § 3-313 of the disciplinary rules, in
which he conditionally admitted that he violated his oath of
office as an attorney, § 7-104, and professional conduct rules
§§ 3-501.3, 3-505.5(a), 3-508.1(b), and 3-508.4(a), (c), and
(d), and knowingly chose not to challenge or contest the truth
of the matters conditionally admitted and waived all proceed-
ings against him in connection therewith in exchange for
suspension without the possibility for reinstatement prior to
January 1, 2014. Respondent’s conditional admission further
provided that as part of respondent’s application for reinstate-
ment, he must demonstrate that he has paid all delinquent dues
to the Nebraska State Bar Association; he has completed at
least 10 hours of continuing legal education, including 2 hours
of ethics or professional responsibility instruction, within the
12 months immediately preceding the date of his applica-
tion; he has provided proof that he has reimbursed his cli-
ent, Schlecht Construction, LLC, all funds previously paid to
respondent as fees; and he has paid all costs assessed against
him herein.
   The proposed conditional admission included a declaration
by the Counsel for Discipline, stating that respondent’s request
for suspension and other sanctions is appropriate.
   Upon due consideration, we approve the conditional admis-
sion and order that respondent continue to be suspended until
January 1, 2014. Should respondent apply for reinstatement,
as part of his application, respondent must demonstrate that
he has paid all delinquent dues; completed at least 10 hours
of continuing legal education, including 2 hours of ethics or
professional responsibility instruction, within the 12 months
immediately preceding the date of his application; reimbursed
his client, Schlecht Construction; and paid all costs assessed
against him herein.
                            FACTS
Count I.
   With respect to count I, the formal charges state that
respond­ nt had failed to pay his bar dues for 2012, such that
       e
the Counsel for Discipline sent several advisory notices to
                  Nebraska Advance Sheets
	            STATE EX REL. COUNSEL FOR DIS. v. KEITH	553
	                       Cite as 286 Neb. 551

respondent and this court issued a show cause order. On June
14, 2012, respondent still had not paid his dues, and he was
suspended from the practice of law for the nonpayment of
dues. After he was suspended, respondent appeared as counsel
with clients in three cases on June 18 and 25.
   The formal charges allege that respondent’s actions con-
stitute violations of his oath of office as an attorney as pro-
vided by § 7-104, professional conduct rules §§ 3-505.5(a)
and 3-508.4(a), and another allegation we understand to have
been withdrawn.

Count II.
   With respect to count II, the additional formal charges state
that on October 3, 2012, the Counsel for Discipline received a
grievance letter from a client, Schlecht Construction, alleging
that respondent was retained in the fall of 2011 to incorpo-
rate the Schlecht family company. The Schlecht family paid
respond­ nt in December 2011. The additional formal charges
        e
state that at the time of filing the grievance, the family mem-
bers had received numerous promises from respondent that
respondent was completing work on their matter. On May 3,
2012, respondent sent an e-mail to one of the family members
advising that “‘everything is sent and should be on file in the
next day or two.’” By the middle of June, the family members
could not get an answer from respondent, so the family mem-
bers checked with the Secretary of State and learned that the
paperwork to incorporate the family company had not been
filed. The family members themselves finalized the paperwork
and filed it with the Secretary of State on June 28.
   The additional formal charges allege that respondent’s
actions constitute violations of his oath of office as an attor-
ney as provided by § 7-104 and professional conduct rules
§§ 3-501.3 and 3-508.4(a) and (c).

Count III.
   Count III generally concerns respondent’s failure to ade-
quately respond to the Counsel for Discipline’s inquiries
regarding appearing on behalf of clients after suspension as
reflected in count I and neglecting a client’s matter as reflected
    Nebraska Advance Sheets
554	286 NEBRASKA REPORTS



in count II. With respect to count III, the additional formal
charges again noted that on June 14, 2012, respondent had
been suspended for nonpayment of his bar dues. On June 26,
the Counsel for Discipline called respondent to advise him that
the Counsel for Discipline had been informed that respondent
was practicing law while under suspension. Respondent indi-
cated that he was intending to take care of matters with the
Nebraska State Bar Association.
   On June 27, 2012, the Counsel for Discipline sent a griev-
ance letter to respondent via certified mail directing respondent
to submit an appropriate written response addressing the alle-
gations that he was practicing law while under suspension, as
set forth in count I. Respondent received the grievance letter
on June 29.
   Respondent had not submitted a response by the middle of
August 2012, so the Counsel for Discipline called respond­
ent and left a voice mail message. On August 27, respondent
returned the call and indicated that he would “get things
straightened out” with the Nebraska State Bar Association. The
Counsel for Discipline reminded respondent that he had not yet
submitted a written response.
   By October 31, 2012, respondent had not submitted a
response to the matters set forth in count I, so a complaint was
sent to him by the Counsel for Discipline pursuant to Neb. Ct.
R. § 3-309(G) (rev. 2011) of the disciplinary rules. Respondent
never responded to the complaint.
   On October 3, 2012, the Counsel for Discipline received the
grievance from the Schlecht family, as set forth in count II. On
October 4, a copy of the Schlecht grievance was forwarded
to respondent via certified mail along with a letter from the
Counsel for Discipline directing respondent to submit an appro-
priate written response to the concerns raised in the grievance
letter. Respondent received the Counsel for Discipline’s letter
and the grievance on October 11. Respondent had not submit-
ted an appropriate written response to the Schlecht grievance
by November 20, so a reminder letter was sent to respondent.
As of the filing date of the additional formal charges, respond­
ent had not submitted written responses to either grievance set
forth in count I or count II.
                  Nebraska Advance Sheets
	            STATE EX REL. COUNSEL FOR DIS. v. KEITH	555
	                       Cite as 286 Neb. 551

   The additional formal charges allege that respondent’s
actions constitute violations of his oath of office as an attor-
ney as provided by § 7-104 and professional conduct rules
§§ 3-508.1(b) and 3-508.4(d).

                           ANALYSIS
   Section 3-313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
     the Respondent may file with the Clerk a conditional
     admission of the Formal Charge in exchange for a stated
     form of consent judgment of discipline as to all or
     part of the Formal Charge pending against him or her
     as determined to be appropriate by the Counsel for
     Discipline or any member appointed to prosecute on
     behalf of the Counsel for Discipline; such conditional
     admission is subject to approval by the Court. The con-
     ditional admission shall include a written statement that
     the Respondent knowingly admits or knowingly does
     not challenge or contest the truth of the matter or mat-
     ters conditionally admitted and waives all proceedings
     against him or her in connection therewith. If a tendered
     conditional admission is not finally approved as above
     provided, it may not be used as evidence against the
     Respondent in any way.
   Pursuant to § 3-313, and given the conditional admission,
we find that respondent knowingly does not challenge or
contest the matters conditionally admitted. By its declaration,
we understand that the Counsel for Discipline withdraws its
charge to the matter not admitted. We further determine that
by his conduct, respondent violated conduct rules §§ 3-501.3,
3-505.5(a), 3-508.1(b), and 3-508.4(a), (c), and (d), as well as
his oath of office as an attorney licensed to practice law in the
State of Nebraska. Respondent has waived all additional pro-
ceedings against him in connection herewith. Upon due con-
sideration, the court approves the conditional admission and
enters the orders as indicated below.
    Nebraska Advance Sheets
556	286 NEBRASKA REPORTS



                       CONCLUSION
   Respondent’s suspension from the practice of law is con-
tinued until January 1, 2014. Should respondent apply for
reinstatement, his application for reinstatement must dem-
onstrate that respondent has paid all delinquent dues to the
Nebraska State Bar Association; has completed at least 10
hours of continuing legal education, including 2 hours of
ethics or professional responsibility instruction, within 12
months immediately preceding the date of respondent’s appli-
cation; has reimbursed his client, Schlecht Construction, all
funds previously paid to respondent as fees; and has paid all
costs assessed against respondent herein. Respondent shall
comply with Neb. Ct. R. § 3-316, and upon failure to do so,
he shall be subject to punishment for contempt of this court.
Respondent is also directed to pay costs and expenses in
accordance with Neb. Rev. Stat. §§ 7-114 and 7-115 (Reissue
2012) and Neb. Ct. R. §§ 3-310(P) and 3-323(B) within 60
days after the order imposing costs and expenses, if any, is
entered by the court.
                                    Judgment of suspension.